Case 3:19-cv-00296-BJB-RSE Document 85-60 Filed 09/03/19 Page 1 of 3 PageID #: 684




                            Exhibit 60
Case 3:19-cv-00296-BJB-RSE Document 85-60 Filed 09/03/19 Page 2 of 3 PageID #: 685



  From:    Deobra Muhammad spicyusa19@yahoo.com
Subject:   FW: Internal Job Posting: Email/Chat Customer Service Representative
   Date:   August 8, 2019 at 11:59 AM
     To:   A2X Law team@a2xlaw.com
                                                                                  !
       Hi Carter,

       This email has COE and Gannett

       Sent from Yahoo Mail on Android



             ----- Forwarded Message -----
             From: "Phillips, Sandra" <sphillips@gannett.com>
             To: "spicyusa19@yahoo.com" <spicyusa19@yahoo.com>
             Sent: Wed, Feb 19, 2014 at 6:20 PM
             Subject: FW: Internal Job Posting: Email/Chat Customer Service Representative




             Sandra Phillips

             Chat/Email Team Supervisor

             Gannett Co., Inc.

             502-333-7809

             502-333-7810 fax #




             From: Smith, Melissa
             Sent: Friday, February 14, 2014 3:49 PM
             To: COELOU-ALL
             Subject: Internal Job Posting: Email/Chat Customer Service Representative



                    The Gannett CSC currently has openings for the position of At-Home
                              Email/Chat Customer Service Representative.
              Employees who are interested and qualified for the position should apply
              on-line at www.gannett.com and search for “Email/Chat Customer Service
                   Representative” (requisition # 25804) under the career section.
              All applicants are encouraged to apply as soon as possible. Interviews will
                   begin next week and run through end of month. Closing date for
                       application is close of business, Friday, February 21, 2014.
               All internal candidate should notify their immediate supervisor if they are
                applying. Self-nomination forms will not be accepted for this position.



                                                         JOB POSTING
             Email/Chat Customer Service Representative – CSC Louisville – Reports to
             Louisville CSC Email/Chat Supervisor
Case 3:19-cv-00296-BJB-RSE Document 85-60 Filed 09/03/19 Page 3 of 3 PageID #: 686




       Description:


       Email/Chat Customer Service Representatives are primary points of contact for
       our customers and are key to our organization's success. As a GCSC
       Email/Chat Customer Service Representative you'll spend your day
       communicating with customers over email and chat, providing assistance with
       their print and digital newspaper subscriptions. You'll utilize your communication
       skills to determine customer issues or needs, and use interpersonal skills and
       control techniques to complete each email/chat with a positive resolution in our
       one-interaction resolution environment.


       Qualifications:


               High School diploma or equivalent, some college preferred
               6 months of call center or customer service experience a plus
               Excellent communication and persuasion skills
               Strong written communication skills
               Ability to type 35 or more WPM
               Creative problem solving skills
               Experience working in fast paced environment
               Proficiency with Windows based applications
               Ability to work flexible schedule, including weekends and holidays. Must be
               dependable and consistently punctual for all scheduled shifts.


       Melissa Smith

       HR Business Partner

       Gannett Consumer Solution Center

       525 W. Broadway, Louisville, KY 40202

       Office: 502.333.7847

       Fax: 502.333.7815
